84 So. 3d 452 (2012)
Tomario D. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2303.
District Court of Appeal of Florida, Fifth District.
April 5, 2012.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Tomario D. Johnson, Perry, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm this Anders[1] appeal but remand to correct a scrivener's error in the judgment. Although the jury found Appellant guilty of attempted robbery with a firearm, not robbery with a firearm, the judgment reflects a conviction for robbery with a firearm. The twenty-five-year minimum mandatory sentence is nevertheless legal because Appellant discharged a firearm that resulted in serious bodily harm to the victim. § 775.087(2)(a)3. & (c), Fla. Stat. (2010). On remand, the judgment should be corrected in accordance with the jury verdict to reflect that Appellant was convicted of attempted robbery with a firearm.
AFFIRMED AND REMANDED.
PALMER, TORPY and EVANDER, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).